DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claimed structural of “wherein the extension direction of the chute is a retractable direction” is unclear, indefinite and confusing, because it is not understood as to how the extension direction is a retractable direction.  It is suggested that such term should be recited as -- wherein the extension direction of the chute is a retractable direction between the plurality of connecting rods and the plurality of connecting portions--, so as to overcome the rejection.
Claims 4-20 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pat. No. 10,410,549 B1).
Regarding claim 1, Figs. 4-6 of Kim et al broadly discloses the retractable apparatus (i.e. the rotation mechanism 100) comprising a stretchable mechanism (i.e. the lift assembly 10), wherein the stretchable mechanism (10) comprises a plurality of connecting portions (i.e. the first connecting part 911, the second connecting part 912 and the connecting rod 870) arranged in a first plane (i.e. the z-direction), wherein adjacent connecting portions of the plurality of connecting portions (911, 912 and 870) are connected to each other in a retractable manner (see Figs. 5 and 3 where the lift assembly 10 is retracted from the full extended position as shown in Fig. 6), and at least three connecting portions of the plurality of connecting portions are non-collinearly arranged (see Figs. 4 and 5 where the three connecting parts  911 and 912 and the connecting rod 870 are not in the straight line arrangement).
Regarding claim 2, Figs. 4-6 of Kim et al broadly discloses that the stretchable display panel (i.e. the display panel 3 of the flexible display 2) located at a side of the first plane (z-direction) and supported by the stretchable mechanism (10).

Allowable Subject Matter
Claims 3-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the retractable apparatus as a whole, specifically, a stretchable mechanism, wherein the stretchable mechanism comprises a plurality of connecting portions arranged in a first plane, wherein adjacent connecting portions of the plurality of connecting portions are connected to each other in a retractable manner, at least three connecting portions of the plurality of connecting portions are non-collinearly arranged, a plurality of connecting rods, wherein the plurality of connecting portions is connected to each other in a retractable manner through the plurality of connecting rods; wherein for one connecting portion of the plurality of connecting portions and one of the plurality of connecting rods that are connected to each other, one of the connecting rod and the connecting portion comprises at least one chute, and the other one of the connecting rod and the connecting portion comprises a part located in one chute of the at least one chute and slidable along an extension direction of the chute; and wherein the extension direction of the chute is a retractable direction (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takamoto et al (US Pat. No. 6,297,905 B1) discloses the portable screen assembly.
Aoki (US Pub. No. 2008/0144265 A1) teaches the slide-out information  display.
Kuroi et al (US Pub. No. 2011/0132557 A1) discloses the screen unit.
Auld et al(US Pub. No. 2012/0002357 A1) teaches the large screen portable LED display.
Van Rens (US Pat. No. 8,096,608 B2) discloses the display device and electronic appliance for use in combination therewith.
Kuroi (US Pat. No. 8,184,369 B2) teaches the screen unit.
Bemelmans et al (US Pat. No. 8,199,471 B2) discloses the rollable display device.
Bohn et al (US Pub. No. 2012/0314400 A1) teaches the flexible display extendable assembly.
van Dijk et al (US Pub. No. 2013/0021762 A1) discloses the flexible display with display support.
Ryu (US Pub. No. 2014/0247544 A1) teaches the roll-type flexible device for displaying.
Kim et al (US Pat. No. 9,519,313 B2) discloses the rollable display.
Park et al (US Pub. No. 2018/0114471 A1) teaches the rollable display device.
Liao (US Pub. No. 2020/0022269 A1) discloses the supporting assembly and display device.
Song (US Pat. No. 10,789,863 B2) teaches the display device.
Li et al (US Pat. No. 10,827,046 B1) discloses the assembly for folding and unfolding screen and terminal.
Kim et al (US Pat. No. 11,229,128 B2) teaches the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE H CHENG/
Primary Examiner
Art Unit 2626